Title: From Thomas Jefferson to John Jay, 23 February 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Feb. 23. 1787.

The assemblée des Notables being an event in the history of this country which excites notice, I have supposed it would not be disagreeable to you to learn it’s immediate objects, tho no ways connected with our interests. The assembly met yesterday; the king in a short but affectionate speech informed them of his wish to consult with them on the plans he had digested, and on the general good of his people, and his desire to imitate the head of his family, Henry IV, whose memory is so dear to the nation. The Garde des Sceaux then spoke about twenty minutes, chiefly in compliment to the orders present. The Comptroller general in a speech of about an hour opened the budget, and enlarged on the several subjects which will be under their deliberation. He explained the situation of the finances at his accession to office, the expences which their arrangement had rendered necessary, their present state with the improvements made in them, the several plans which had been proposed for their further improvement, a change in the form of some of their taxes, the removal of the interior customhouses to the frontiers, and the institution of Provincial assemblies. The assembly was then divided into committees with a prince of the blood at the head of each. In this form they are to discuss separately the subjects which will be submitted to them. Their decision will be reported by two members to the Minister, who on view of the separate decisions of all the committees, will make such changes in his plans as will best accomodate them to  their views without too much departing from his own, and will then submit them to the vote (but I believe not to the debate) of the General assembly, which will be convened for this purpose one day in every week, and will vote individually.
The event of the count de Vergennes’ death, of which I had the honour to inform you in two letters of the 14th. inst., the appointment of the Count de Montmorin, and the propriety of my attending at his first audience which will be on the 27th. have retarded the journey I had proposed, a few days. I shall hope on my return to meet here new powers for the Consular convention, as under those I have it will be impossible to make the change in the convention which may be wished for. I have the honor to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson

